In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________

          No. 02-20-00161-CR
     ___________________________

     RUSSELL JAY REGER, Appellant

                     V.

          THE STATE OF TEXAS


On Appeal from Criminal District Court No. 3
           Tarrant County, Texas
        Trial Court No. 0579930D


    Before Kerr, Birdwell, and Bassel, JJ.
   Memorandum Opinion by Justice Kerr
                           MEMORANDUM OPINION

      In 1996, a jury convicted Russell Jay Reger of murder, and the trial court

sentenced him to life in prison. We affirmed Reger’s conviction on direct appeal. See

Reger v. State, No. 02-96-00217-CR (Tex. App.—Fort Worth July 31, 1997, pet. ref’d)

(not designated for publication).

      In 2005, Reger moved for postconviction forensic DNA testing. See Reger v.

State, 222 S.W.3d 510, 512 (Tex. App.—Fort Worth 2007, pet. ref’d). See generally Tex.

Code Crim. Proc. Ann. arts. 64.01–.05. The trial court denied Reger’s motion, and we

affirmed that denial on appeal.1 See Reger, 222 S.W.3d at 515.

      Now, Reger, proceeding pro se, appears to assert that we lacked jurisdiction

over those appeals and has filed a “[Second] Amended Notice of Appeal of Lacking

Final Judgment,” attempting to appeal from the “overruling by operation of law” of

“Defendant Reger’s Sworn and Verified Out-of-Time Motion for New Trial with

Omnibus Motions in Arrest of Judgment with Speedy Trial Violation; Nunc Pro

Tunc, and Bill of Exception to Support in Plea of Jurisdiction of Void Interlocutory

Appellate Cause Nos. 02-96-00217-CR and 02-06-00104-CR.”

      In the criminal context, our jurisdiction is generally limited to cases in which

the trial court has signed a judgment of conviction. McKown v. State, 915 S.W.2d 160,

161 (Tex. App.—Fort Worth 1996, no pet.) (per curiam). We do not have jurisdiction


      1
       We docketed this appeal under cause number 02-06-00104-CR.


                                           2
over matters related to postconviction relief2 from an otherwise final felony

conviction. See Ater v. Eighth Court of Appeals, 802 S.W.2d 241, 243 (Tex. Crim. App.

1991) (orig. proceeding); see also Tex. Code Crim. Proc. Ann. art. 11.07; Bd. of Pardons

& Paroles ex rel. Keene v. Court of Appeals for the Eighth Dist., 910 S.W.2d 481, 483 (Tex.

Crim. App. 1995) (orig. proceeding). We thus notified Reger of our concern that we

lack jurisdiction over this appeal. We warned him that we could dismiss this appeal for

want of jurisdiction unless he or any party wanting to continue the appeal filed a

response showing grounds for continuing the appeal. See Tex. R. App. P. 43.2(f), 44.3.

       We have reviewed “Appellant Reger’s Response Showing Grounds for

Continuing Appeal,” as well as “Appellant Reger’s Objections to the Conspired

Denials of Adequate, Meaningful, and Effective Access to the Courts.” Because

neither shows grounds for continuing this appeal, we dismiss this appeal for want of

jurisdiction. See Tex. R. App. P. 43.2(f)

                                                       /s/ Elizabeth Kerr
                                                       Elizabeth Kerr
                                                       Justice

Do Not Publish
Tex. R. App. P. 47.2(b)

Delivered: February 11, 2021


       Chapter 64 of the Texas Code of Criminal Procedure governs postconviction
       2

DNA testing and is “a procedural vehicle for obtaining evidence” to be used in a later
habeas proceeding. In re Garcia, 363 S.W.3d 819, 822 (Tex. App.—Austin 2012, no
pet.).


                                            3